Case 3:18-cr-30063-NJR Document 378 Filed 08/19/19 Page1of1 Page ID #730
Case 3:18-cr-30063-NJR Document 303 Filed 05/28/19 Page 2 of7 Page ID #532

AO 245B (SDIL Rev. 04/16) Judgment in a Criminal Case

Judgment Page 2 of 7
DEFENDANT: DAWN KENSHALO
CASE NUMBER: 18-CR-30063-NJR-08

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be
imprisoned for a total term of 43 months as to Counts 1, 3, 7, and 9 of the Second Superseding
Indictment. All counts shall run concurrently.

The court makes the following recommendations to the Bureau of Prisons: the Court recommends
that Defendant be considered for the RDAP Program or, if she is not eligible for that program
for any reason, that she receive other substance abuse treatment, as well as mental health
treatment. The Court also recommends placement at FCI Greenville, Illinois, to be near her
family.

The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district:
Cat Clam. 1) p.m. on

LI as notified by the United States Marshal.

OX

CJ] The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
_|before 2 p.m. on
(] as notified by the United States Marshal.
_] as notified by the Probation or Pretrial Services Office.

RETURN

| have executed this judgment as follows:

Defendant delivered on 6-21l-20\F to To GRE

 

at G reeaui \\e AX . with a certified copy of this judgment

 

 

 

 
